﻿On behalf of the delegation of Mali, I should like to join preceding speakers in congratulating you. Sir, on your election to the presidency of the forty-second session of the General Assembly of the United Nations. I have pleasure in paying tribute to you as a statesman and also a distinguished representative of a country with which Mali has excellent ties of co-operation. 
The wealth of your long experience gives promise of real success in our deliberations here. I should like also to congratulate your predecessor, Mr. Humayun Rasheed Choudhury, who, thanks to his competence and dedication, presided so effectively over the work of the forty-first session of the General Assembly.
1 also pay a well-deserved tribute to Mr. Javier Perez de Cuellar, the renewal of whose mandate to head our Organization shows the high regard in which he is held by the international community.
Article 1 of the United Nations Charter sets forth the objectives of our Organization. They are, inter alia, international peace and security, international co-operation, development and respect for human rights. Although the interdependence of these purposes has often been restated, over the last 20 years particular emphasis has been placed on priority to be given to development programmes. So there has quite rightly been a movement away from the drafting of standards to the application of procedures and the establishment of bodies. Development has become an integral part of all the relevant programmes of the United Nations system.
Yet, despite the United Nations capacity to manage multilateral co-operation for development, the world, in particular the developing world, has been characterized for more than a decade by a continuing deterioration in economic situations. This deterioration in the world economy has been discussed by many speakers, sometimes in a very moving way, and today it has become intolerable for the developing countries. 
The present world economic system embraces relations between States and the internal regimes of those States. The division of the economic system between industrialized countries and developing countries is no justification for structural imbalance or exploitation.
While the developed countries have had positive growth rates, the economies of the developing countries with rare exceptions# have continued to stagnate or even deteriorate. The combined impact of the constant fall in the export prices of commodities, the constant increase in the prices of imports, the increase in and instability of world interest rates, the excessive and unforeseeable fluctuations in the exchange rates of currencies and the fall in development aid have led to a deterioration in the economic situation of the developing countries, in particular the less-developed of them.
While for many countries exports guaranteed their ability to repay their external debts, creditors adopted protectionist measures and other discriminatory practices having a similar impact against exports from developing countries. These factors militated against the growth of the world economy in general and the economy of the developing countries in particular- To repay foreign debts, these countries have been forced increasingly to transfer abroad resources that should be available for development. Not always having those resources available, and in order to honour deadlines, they have been forced to ask for new loans, thus getting into a vicious circle, the outcome of which is difficult to foresee and which in any event will not help them to regain solvency. However, we have to recognize that most of those countries have made tremendous efforts towards achieving structural adaptations in their economies. Continuous rescheduling, the adoption of austerity measures and basically restrictive adjustments have not been able to slow down or ease the burden of foreign debt. Notwithstanding the heavy sacrifice, the expected results have not always been attained. Unfortunately, in many instances the situation has even deteriorated.
It is time for all those involved to consider the implications of the foreign debt of developing countries so as to arrive at solutions that are more just and humanely acceptable. Such an approach would involve initiating a real dialogue and effective consultations between debtors and creditors on the basis of shared responsibility and within the context of a strategy oriented towards growth and development. It is time for creditors to understand that strengthening national economies, improving collective negotiating positions and remedying the fundamental imbalances of all kinds are indispensable elements for economic and political security. It is only if those conditions are met that the advent of the just and democratic society so wholeheartedly desired by the United Nations can become a reality.
Mali endorses the idea of inviting the international community to consider, as soon as possible, the series of initiatives adopted by the Organization of African Unity, the Non-Aligned Movement and the Group of 77 with a view to bringing an equitable solution to the debt crisis and to the imbalance in the international economic system. It reaffirms its commitment to the Declaration and Programme of Action on the Establishment of a New International Economic Order, the Charter of Economic Rights and Duties of States, the United Nations Programme of Action for African Economic Recovery and Development and the proposals to re-launch the North-South dialogue, including global negotiations, the programme on remediate measures and, lastly, the convening of a conference on currencies and finance.
It is essential to re-launch the global negotiations that are currently frozen, in order to arrive at a consensus on the establishment of a new international economic order that is more just and more equitable and that will put an end to its many current distortions. Today the North-South dialogue is, for developed and developing countries alike, an unavoidable imperative. In this connection the results of the seventh session of the United Nations Conference on Trade and Development (UNCTAD) justify many hopes, provided that the conclusions and recommendations are followed by concrete measures of implementation.
The serious economic concerns have not made us forget the equally disturbing disruptions in the international political situation. Foremost among these is apartheid, that abominable practice which has accurately been declared a crime against humanity. The racists in Pretoria have already demonstrated to the international community that they are the enemies of peace, both in South Africa and throughout the region. While developments throughout the world show that it is time to recognize the legitimate aspirations of the black majority, the racist minority in Pretoria is stubbornly perpetuating the abhorrent system of apartheid.
In Namibia, as in South Africa, every day people are arrested, tortured and killed for the sole crime of having peacefully demonstrated against pass laws, forced displacement to bantustans and arbitrary arrests.
Ten years ago, when the Security Council adopted resolution 435 (197b), the world recognized that the process of independence for Namibia had entered a decisive phase, and more than one observer rightly thought that Namibia would soon ' regain its independence. Unfortunately the advocates of apartheid persist in linking independence for Namibia to questions having  nothing to do with it.
Mali stands in solidarity with the heroic struggle of the liberation movements in South Africa. We also support the struggle of the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), its sole, authentic representative. Hence we have always advocated the imposition of mandatory economic sanctions against South Africa and the immediate and unconditional implementation of Security Council resolution 435 (1978). Those positions flow from Mali's conviction that peace and harmony can reign in southern Africa only after apartheid is abolished and Namibia has acceded to independence.
It is in the name of that peace and that harmony that my country encourages the steps now under way to find appropriate solutions to the other tensions and conflicts that disrupt Africa, in Chad and Western Sahara. In contributing to a positive solution to those various crises, the international community would be doing tremendous service to the peoples of those regions and to Africa as a whole.
With regard to the Middle East, Mali is concerned over the tragic fate of Palestinians and the situation in Lebanon. It can never be said too often that the Palestinian question is at the core of the Middle East problem and that peace can never reign in the region until there is a just and lasting solution to the question.
Accordingly the international community advocates the convening of an international peace conference in the Middle East. Unfortunately, that proposal has encountered opposition because there is a desire to settle the Palestinian problem without the Palestinian people and the PLO, its sole, legitimate representative.
Very near to occupied Palestine and martyred Lebanon, the brother peoples of Iran and Iraq are killing each other. Mali is profoundly concerned over that fratricidal war and repeats its appeal for an end to the tragic conflict. In terms context my delegation hails the recent peace mission of the Secretary-General to the region, and we urge him to persevere in his efforts. Similarly, dialogue must triumph over weapons, and war yield to peace, in Afghanistan and Kampuchea.
On the question of the Korean peninsula, Mali has often expressed its position on the matter and supports the peaceful and independent reunification of the Korean nation.
Mali is opposed to any partition in Cyprus. That is why my Government supports initiatives to safeguard the independence, sovereignty and territorial integrity of that country.
Committed to a return to peace in Central America, Mali welcomes the peace agreement concluded on 7 August 1987 in Guatemala City. Furthermore, it encourages the Contadora Group and the Support Group to continue their efforts to bring peace and co-operation to that region.
Our peoples want to live in a world where peace will be guaranteed on a lasting basis through genuine disarmament. To that end, we must become convinced of the imperative need to limit defence systems and the geographical proliferation of nuclear weapons and other weapons of mass destruction. My country welcomed the International Conference on the Relationship between Disarmament and Development and prospects for continued dialogue between the United States and the Union of Soviet Socialist Republics. The step-by-step approach to questions will help to establish the climate of mutual trust so essential in the search for appropriate solutions. What is at stake is of vital significance to the human race, to its very survival is in the balance. 
My delegation welcomed the recommendations made last year to enhance the effectiveness of our Organization. While supporting those recommendations, we emphasize that criteria for choosing measures to implement them must take account of the universality of our Organization and its objectives, which can in no way be identified with those of a commercial enterprise. In this situation, marked by violence and by the continuing and disturbing deterioration in international relations, we must reaffirm that our Organization is an irreplaceable mechanism for the maintenance of international peace and security.
Whether it be a question of collective security, dialogue between rich and poor countries, peace and disarmament, or the international economic crisis, our Organization has served as an appropriate forum for the reconciling of views, a place where many answers have been given to many questions.
Lastly, the international situation in the economic and political spheres continues to be a matter of serious concernЂ However, day by day man demonstrates that he is able to take action to affect his environment. Perhaps, alongside the prodigious scientific and technical developments, man must get down to dealing with another kind of development, namely, cultural development. We should not confuse such development with that of knowledge or of how to do things. What I refer to is developing our understanding of how to live so that people can accept one another, transcending their differences, so that generosity, solidarity, tolerance and freedom can inspire all people in their daily lives.
In any event, our Organization, because of its vocation, can play a role in this new cultural development. May I here reconfirm my country's belief in, and dedication to, those ideals of peace, security, democracy, equality and freedom. 
